DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 21-34 are allowable. The restriction requirement among the species, as set forth in the Office action mailed on May 21, 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The species election is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of May 21 is withdrawn with regard to the election of species.  Claims 23 and 28 directed to the species claimed therein, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Claims 21, 22, 24-27, 29, and 30 were rejected under 35 U.S.C. § 103 as obvious over Ley (US 8,685,436) in view of Walker (J. AGRIC. AND FOOD CHEM., 60(6): 1405-1412 (2012)).
Similarly, Claims 21, 22, 24-27, 29, and 30 were rejected for violating the prohibition against obviousness-type double patenting over claims 1-20 of Ley (US 8,685,436) in view of Walker (J. AGRIC. AND FOOD CHEM., 60(6): 1405-1412 (2012)).
The basis of the rejection was that Ley US Pat ‘436 teaches the claimed combination of paracetamol (acetaminophen) and homoeriodictyol (HED), where Walker teaches that bitter tasting beer acids promoted gastric secretion and therefore, are associated with inflammatory conditions of the gastric mucosa.
The rationale to support a prima facie of obviousness is the combination of prior art elements (treatment of chronic pain with acetaminophen/HED compositions, where the effective amounts of HED are taught by the art) according to known methods (reduction of bitter tastes so as to reduce gastric acid secretion, known to aggravate inflammation of the gastric mucosa) to predictably arrive at the claimed invention.
Applicant’s Attorney response and the Declaration of Joachim Hans, Ph.D. point to and provide surprising and unexpected results/evidence to overcome the prima facie case of obviousness, see page 2 of the Attorney’s response to the Non-final office action, referencing the Hans Declaration. 
As per the Attorney response, the Hans Declaration states it was not known that HED and its salts could reduce or prevent gastric acid secretion-stimulating effects of paracetamol (acetaminophen), see paragraph 6 of Hans Declaration. The Hans one of ordinary skill in the art would not expect homoeriodictyol (HED) and salt(s) thereof to reduce or prevent gastric acid secretion stimulating effects of paracetamol (acetaminophen), Id. 
The Hans Declaration notes that HED is known to provide bitter-masking effects on certain bitter substances, as well as reducing gastric acid secretion-stimulating effects of certain bitter substances, caffeine and theobromine, see paragraph 7 of Declaration citing to WO2014111436A1 and US Patent 10226445, English equivalent. 
The Hans Declaration teaches that without bitter substances (caffeine or theobromine), HED has no effect on the proton secretion in HGT-I-cells. See id, citing US 10,226,445 (English Translation of WO2014111436A1), col. 12, lines 54-67. The Hans Declaration states that this indicates that HED’s influence on gastric acid secretion-stimulating effects is due to its influence on bitter receptors. See id.
The Hans Declaration states that unlike other bitter substances (e.g., caffeine, which binds to and activates 5 bitter receptors), paracetamol (acetaminophen) is known to bind only one bitter receptor, namely TAS2R39, (different from the 5 bitter receptors of caffeine), see paragraph 9 of Hans Declaration. 
The Hans Declaration states the teachings of the art, HED also binds TAS2R39; that HED acts as an agonist of TAS2R39, not an antagonist, Id. 
The Hans Declaration states that one would not expect that a combination of two agonists for a single bitter receptor, TAS2R39 (which is responsible for the bitterness of paracetamol (acetaminophen)) would actually reduce or prevent gastric acid secretion at all, and certainly not to the extent shown in the Instant Case, see paragraph 10 of Hans Declaration. 
because the art teaches that acetaminophen AND homoeriodictyol (HED) are agonists of the bitter receptor TAS2R39, where it the art teaches that antagonists and NOT agonists of bitter receptors are needed to reduce gastric acid secretion-stimulating effects of bitter substances, see paragraph 11 of Hans Declaration. 
As per the Attorney arguments and the Hans Declaration, the findings of the instant case demonstrates the opposite (see paragraph 11 of Declaration), i.e. unexpected results to overcome the prima facie case of obviousness, as well as the obviousness-type double patenting over the same references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM Y LEE/Examiner, Art Unit 1629                                                                                                                                                                                                        
/Kortney L. Klinkel/Primary Examiner, Art Unit 1699